IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Johnny Pierson, Jr.,                    :
                         Petitioner     :
                                        :
             v.                         :   No. 423 C.D. 2020
                                        :
Workers’ Compensation Appeal            :
Board (Consol Pennsylvania              :
Coal company LLC),                      :
                       Respondent       :


PER CURIAM


                                      ORDER

             AND NOW, this 26th day of April 2021, it is ordered that the above-
captioned opinion filed on February 9, 2021 shall be designated OPINION, rather
than MEMORANDUM OPINION, and it shall be reported.